Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5 107 Selden Street, Berlin, CT 06037 Northeast Utilities Service Company P.O. Box 270 Hartford, CT 06141-0270 Phone: (860) 665-3532 Fax: (860) 665-5504 millejc@nu.com Jeffrey C. Miller Assistant General Counsel* *Admitted in New York September 24, 2007 Public Service Company of New Hampshire Energy Park 780 North Commercial Street Manchester, New Hampshire 03101-1134 Re: Public Service Company of New Hampshire First Mortgage Bonds Ladies and Gentlemen: I am Assistant General Counsel of Northeast Utilities Service Company (NUSCO), a service company affiliate of Public Service Company of New Hampshire (the Company). I have acted as counsel to the Company in connection with the issuance and sale to the public of $70,000,000 aggregate principal amount of its 6.15% First Mortgage Bonds, Series N, due September 1, 2017 (the Bonds) pursuant to an Underwriting Agreement, dated September 17, 2007, between the Company and Lehman Brothers Inc. as the representative of the underwriters named therein (the Underwriting Agreement). The Bonds were issued pursuant to a First Mortgage Indenture, dated as of August 15, 1978, between the Company and U.S. Bank National Association as Trustee, as amended and supplemented (the Indenture). The Company has registered its first mortgage bonds with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the Act), pursuant to a Registration Statement on Form S-3 (File No. 333-141425-01, the Registration Statement). The Bonds were issued on September 24, 2007. For purposes of the opinion I express below, I have examined, among other agreements, instruments and documents, the Registration Statement, including the prospectus which is a part of the Registration Statement, as supplemented by the prospectus supplement dated September 17, 2007 (the Prospectus), and its exhibits, including the organizational documents Public Service Company of New Hampshire September 24, 3007 Page 2 of the Company, the Indenture and originals, or copies certified to my satisfaction, of such corporate records of the Company, certificates of public officials, certificates of officers and representatives of the Company and other documents as I have deemed necessary as a basis for the opinions hereinafter expressed. In my examination, I have assumed the genuineness of all signatures and the authenticity of all documents submitted to me as originals and the conformity with the originals of all documents submitted to me as copies. As to various questions of fact material to such opinions, I have, when relevant facts were not independently established, relied upon certifications by officers of the Company and other appropriate persons and statements contained in the Registration Statement. Based on the foregoing, and having regard to legal considerations which I deem relevant, I am of the opinion that the Bonds are legally issued, fully paid and non-assessable and are valid and binding obligations of the Company. The opinions set forth herein are subject to the following further assumptions, qualifications, limitations and exceptions: 1. I express no opinion regarding the effectiveness of any waiver in respect of the Bonds of any rights of any party, or duties owing to it, as a matter of law, or that is broadly stated or does not describe the right or duty purportedly waived with reasonable specificity. 2. My opinions set forth above are subject to the effect of (a) applicable bankruptcy, reorganization, insolvency, moratorium and other similar laws and court decisions of general application (including without limitation statutory or other laws regarding fraudulent or preferential transfers) relating to, limiting or affecting the enforcement of creditors rights generally, and (b) principles of equity (regardless of whether enforcement is considered in proceedings at law or in equity) that may limit the enforceability of any of the remedies, covenants or other provisions of the Bonds or Indenture, or the availability of injunctive relief or other equitable remedies or as such principles relate to, limit or affect the enforcement of creditors rights generally. 3. In addition, I express no opinion as to any provisions of the Bonds or the Indenture regarding the remedies available to any person (a) to take action that is arbitrary, unreasonable or capricious or is not taken in good faith or in a commercially reasonable manner, whether or not such action is permitted under the Bonds or the Indenture, or (b) for violation or breaches that are determined by a court to be non-material or without substantially adverse effect upon the ability of the Company to perform its material obligations under the Bonds or the Indenture. 4. This opinion is limited to the current laws of the State of New York, the current federal laws of the United States, and to the limited extent set forth below, the current laws of the State of Connecticut, and to the facts as they exist on the date hereof.
